--------------------------------------------------------------------------------

Exhibit 10.1
 
[t82391001_v1.jpg]
 

 

Internap Corporation

One Ravinia Drive, Suite 1300

Atlanta, GA 30346

 

May 7, 2015




Michael A. Ruffolo

One Ravinia Drive

Suite 1300

Atlanta, Georgia 303046

Dear Mike:

 

 

On behalf of Internap Corporation, I am pleased to offer you the position of
President and Chief Executive Officer. You will continue to serve as a director
of Internap until your successor is elected and qualified or until your earlier
resignation or removal, although you no longer will be compensated after May 11,
2015 in that capacity. This letter outlines the terms of this offer, which
assumes that you will commence employment on May 11, 2015.

 

Your annual base salary will be $675,000, payable in accordance with Internap’s
payroll practices, and will be reviewed annually for increase. Your annual
target bonus will be 100% of your annual base salary. Your bonus will be
structured so that the maximum bonus opportunity is two times the target bonus.
However, for 2015 your bonus shall be paid at the target level (prorated for the
number of days that you are employed) on the pay period that ends August 21,
2015.

 

You will receive a cash signing bonus of $500,000, payable upon your
commencement of employment. However, if your employment terminates on or prior
to May 10, 2017, under the circumstances described in Section 1.3 of the
Employment Security Agreement, which is referenced below, you shall reimburse
Internap for 50% of the signing bonus. All compensation is subject to customary
withholdings and payroll practices of Internap.

 



 

 



Page 2

  

Upon commencement of employment, you will be granted an option to purchase
300,000 shares of Internap common stock at an exercise price equal to the
closing price on the day of grant. The vesting schedule for these options will
be 25% on the first anniversary of the grant date and in 36 equal monthly
installments thereafter for the remainder.

 

You also will receive a new hire grant of 300,000 shares of restricted stock.
These shares of restricted stock will vest as follows: 34% on the 90th day after
commencement of your employment; 33% on the first anniversary of commencement of
your employment; and 33% on the second anniversary of commencement of your
employment. Upon vesting of restricted stock you agree that minimum withholding
will be paid by the automatic surrender of shares from the award for the payment
of applicable minimum withholding.

 

You will accrue paid time off annually in accordance with Internap’s policies
and programs, provided that you shall be entitled to at least twenty (20) days
per year of vacation time. Subject to Internap otherwise changing its program
for executive officers generally, you will have the right to carry over any
unused paid time off subject to the maximum accrual under Internap policy. In
addition, you will be eligible to participate in the health, welfare and other
benefit plans made available to Internap’s executive officers.

 

You will also be provided reimbursement of travel and other business expenses in
accordance with Company policy and practice.

 



 

 

Page 3

 

You will receive the benefit of Internap’s Employment Security Agreement, which
has been provided to you. The Employment Security Agreement is the exclusive
source of your rights in the event that your employment is terminated. You will
be subject to Internap’s stock ownership guidelines applicable to the Chief
Executive Officer.

 

Your continued status as a director of Internap is subject to periodic
stockholder approval and such other limitations as might apply to directors
generally.

 

Lastly, your employment by Internap will be “at will,” subject to the Employment
Security Agreement. In the event that your employment with the company is
terminated for any reason, you agree to immediately resign as a director of
Internap upon request.

 

We are excited about the future of Internap and are confident in your ability to
lead Internap to the next level of its development.

 

 



  Sincerely yours,           /s/ Charlie Coe           Charlie Coe           On
behalf of the Board of Directors  

 



 

 

Page 4

 

I acknowledged receipt of this letter, and understand the terms of Internap’s
offer of employment.

 

 

/s/ Michael A. Ruffolo 5-7-2015   Michael A. Ruffolo Date Signature



 

 

 